Name: Commission Regulation (EEC) No 675/85 of 14 March 1985 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/84 Official Journal of the European Communities 15. 3 . 85 COMMISSION REGULATION (EEC) No 675/85 of 14 March 1985 altering the export refunds on oil seeds marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, for the period 27 February to 5 March 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 522/85 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (*), as last amended by Regula ­ tion (EEC) No 855/84 ^, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1474/84 (8), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 522/85 (9) ; Whereas, in the absence of the indicative price for the 1985/ 1986 marketing year for colza and rape seed, in case of advance fixing for July and August 1985 , the amount of the refunds on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the HAS ADOPTED THIS REGULATION : Article 1 In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 ( 10), fixed in the Annex to Regulation (EEC) No 522/85, are altered as shown in the Annex hereto. The amount of the refunds in the case of advance fixing for July and August 1985 will , however, for colza and rape seed, be confirmed or replaced as from 15 March 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year. (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No 125, 26 . 6 . 1967, p. 2461 /67 . Article 2 This Regulation shall enter into force on 15 March 1985 . (&lt;) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 132, 21 . 5 . 1983, p. 33 . M OJ No L SO, 1 . 4 . 1984, p. 1 . f) OJ No L 167, 25 . 7 . 1972, p. 9 . (8) OJ No L 143, 30 . 5 . 1984, p. 4 . O OJ No L. 62, 1 . 3 . 1985, p. 17. ( 10) OJ No L 75, 30. 3 . 1971 , p. 16 . 15 . 3 . 85 Official Journal of the European Communities No L 74/85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 14 March 1985 fixing the export refunds on colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross refunds (ECU) 7,000 , 7,520 7,520 7,520 1,670 (') 1,670 (') 2 . Final refunds Seeds harvested and exported from :  Federal Republic of Germany (DM) 19,68 20,92 20,96 21,23 7,28 (') 8,12 (')  Netherlands (Fl) 22,17 23,57 23,57 23,87 8,14 (') 8,99 (')  BLEU (Bfrs/Lfrs) 324,88 349,02 349,02 347,30 75,79 (  ) 62,92 (  )  France (FF) 37,67 41,24 40,58 39,35 0,00 (') 0,00 (')  Denmark (Dkr) 58,90 63,28 63,28 63,28 1.4,05 (') 13,14 (')  Ireland ( £ Irl) 5,251 5,641 5,634 5,555 1,166 (') 0,587 (')  United Kingdom ( £) 3,170 3,492 3,492 3,492 0,000 (') 0,000 (  )  Italy (Lit) 10 024 10 764 10 432 10 112 1 735 (') 726 (')  Greece (Dr) 362,81 409,89 409,89 409,89 0,00 (') 0,00 (  ) (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council 's decision .